Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 30, 2019

                                     No. 04-18-00211-CV

                     Nancy L. TANKERSLEY and Charlie R. Tankersley,
                                     Appellants

                                               v.

                    TRIPLE I. RANCHES, A TEXAS PARTNERSHIP,
                                    Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 13940
                       Honorable Spencer W. Brown, Judge Presiding

                                        ORDER
       On October 16, 2018, we issued an order abating this appeal because appellants, Charlie
R. Tankersley and Nancy L. Tankersley, were in bankruptcy. Subsequently, appellee Triple I
Ranches, A Texas Partnership, filed a motion to reinstate the appeal. A certified copy of an
order dismissing the bankruptcy action, and thereby lifting the automatic stay, was attached to
the motion. See TEX. R. APP. P. 8.3(a). We granted the motion to reinstate and ordered the
appeal reinstated on the court’s active docket. We ordered appellants to file their brief in this
court on or before April 25, 2019. However, appellants filed neither the brief nor a motion to
extend time to file the brief.

       We therefore ORDER appellants to file in this court, on or before May 10, 2019, their
appellants’ brief and a written response reasonably explaining their failure to timely file the
brief. If appellants fail to file a brief and the written response by the date ordered, we will
dismiss the appeal for want of prosecution. See id. R. 38.8(a).

        We order the clerk of this court to serve a copy of this order on appellants, who are pro
se, and counsel for appellee.


                                                    _________________________________
                                                    Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court